DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment corrects obvious typographical errors in claims 11 and 16.
The application has been amended as follows: 
Claim 11 lines 2-3 is amended from ‘the controller’ to read –a controller-.
Claim 16 line 1 is amended from ‘the controller’ to read –a controller-.
Reasons for Allowance
3.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a device for measuring a thickness ‘a quartz glass installed inside the chamber and configured to reflect a part of the laser beam and to transmit a remainder of the laser beam’ a first light receiving sensor installed inside the chamber and configured to detect an intensity of first reflected light from the quartz glass;  a second light receiving sensor installed inside the chamber and configured to detect an intensity of second reflected light transmitted through the claim 1.  Claims 2-9 are allowed at least by virtue of their dependency from claim 1.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method for measuring a thickness ‘emitting a laser beam to an object through a quartz glass in a semiconductor processing chamber; detecting, by a first light receiving sensor, an intensity of first reflected light reflected from the quartz glass; detecting, by a second light receiving sensor, an intensity of second reflected light reflected from the object by the laser beam transmitting through the quartz glass,’ in combination with the rest of the limitations of claim 10.  Claims 11-18 are allowed at least by virtue of their dependency from claim 10.
	Also the examiner refers the applicant to the closest prior art of record.  Coates et al. (US Patent 4,826,321) in a thin dielectric film measuring system discloses a system for determining thin film thickness (Fig. 4) comprising a laser (Fig. 4: 30), a beamsplitter (Fig. 4: 93), a first detector that detects light transmitted through the beamsplitter (Fig. 4:  102), and a second detector that detects light reflected from measurement target after reflecting from a beamsplitter (Fig. 4: 42 with 24 from 93).  Coates does not disclose or make obvious with other prior art of record ‘emitting a laser beam to an object through a quartz glass in a semiconductor processing chamber; detecting, by a first light receiving sensor, an intensity of first reflected light reflected from the quartz glass; detecting, by a second light receiving sensor, an intensity of second reflected light reflected from the object by the laser beam transmitting through the quartz glass’ or ‘a quartz glass installed inside the chamber and configured to reflect a part of the laser beam and to transmit a remainder of the laser beam’ a first light receiving sensor installed inside the chamber and configured to detect an intensity of first reflected light from the quartz glass;  a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886